Order filed, June 25, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00464-CR
                                 ____________

                          JOEL NAVARRO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 15
                           Harris County, Texas
                      Trial Court Cause No. 1836127


                                     ORDER

      The reporter’s record in this case was due December 23, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Connie Cole, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM